IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARC ANTWAIN X. RIVER, SR.                : No. 547 MAL 2018
MUHAMMED,                                 :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
SIMONE WOODS ROSE MUHAMMED,               :
VANESSA ANN BUTLER,                       :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.